634



                 OFFICE       OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                             AUSTIN
GROVERSELLERS
*,no”nmr GCNIRAL
                          .
Honorable C. B. Cavnerr
State Auditor
Austin,          Texar
Dear      SIP;                                 Opinion lo. o-n41

                                               Ret
                                  Dale8 and poverr of the
                                  Board of Pardon8 e
                                  hl'O108.
                                                 A
          we beg to MknOVleJrigemoelpt  of your 1'btt)rreqUt!J8t-
lng an opinion upon the veriou8 matter8 thepln  mentioned, touoh-
lng the above 8ubjeot matter, vhIoh letter/in
                                          \y2tq    ij a8 iOiiOV8r
               *'In oonneotlon vlth an audit ve amaov   making
          of the book8 and moord8                  Plii'dQn84lld
          P.SYPOle8,
                   W find it ll80888               JOUZ'v
          on the r0iioting.
           "(Them have been                    paseed by the
    . Legislature, a8 veil 88 th@ Ckwetltutlon83 emenibnent
      in 1936. We hav#'m&     the k,ollovltig
                                            but oannot olear-
      lg see the awirer to f+ese qtwrtlon8, and ve rid
      that the Maber8/df\the~Bofmdkm\~8o      som8vhat un-




                              ruoh but ve are not 8ure a8 to authorl-
                              satlon).
                                                                  635


iionorableC. H. Cavnerl, p8ge 2


          ‘1*3.   Who 08n legally obtain oople8 of prIaoner8@
                  oaso hI8tOrie8 and/or yxrI8onrecords from
                  either the Texan lVl8on Syyatemor the Board
                  of Pwdonr 8ud Psroles, and vhat legal pro-
                  oedum mu8t be folloved to obtain 8-3
          “‘4.    m0 08n legally oontaat prisoners  confined
                  in the Texa8 Prison Syrtxm for interviews,
                  eta., and Vhat legal prooedum should be
                  rolloved?
          “‘5.    Attached hereto am tvo form8 - Proolnmatlon
                  for Cleraenoyend ProclasnMOa by Covernor to
                  Revoke Clemency - ploa88 edvise u8 a8 to
                  whether these form8 8re properly vorded 80
                  a8 to meet all legal asp8ct8 of the governing
                  lam8 nov in effeot.
          “‘6.    The Board of Pardon8 and Paroles, and we,
                  vi11 appreolate It greatly if you vi11 klnd-
                  ly apeolf’yall pardon and/or reprieve lav8
                  nov in effect. It appaaI'8that 8OIDBof
                  those listed above have re$esled soxe of
                  the others and then in turn, perhaps have
                  been changed (and ve may not have found all
                  0r them). Them IO a definite    need for a
                  olarIflcatIon by you a8 to jU8t vhere everp-
                  body 8tand8.""
          For convenience sake, ve number the paragraph8   of    our
Sn8ver in acoordeace with your que8tIOn8.
           1. Them Is nothing In the ConstItutlon or the general
statutes regulating the resldenae of the members of the Board of
Pardons and Parole8 except the ellglbIlIt~ requirement of the
Constitution, providing that the members shsll have been resident
oltlsens of the State of Texas for a period Of not less than two
year8 immediately preceding such appointmnt."--Constitution,
Article Iv, Section 11, as amended November 3, 1936.
          The Legislature has   ovlded In Ch. 292, ii. B. No.
1076, Sec. 2, Regular Session r5th Legislature (1937) that:
          "provided one member of the Board of Pardons
     end Paroles shall have his headquarters at Uunts-
                                                                  636



Honorable C. H. Cavne88,p8ge 3


     vllle, andtvombnbere  of 8aldBoacd sh8llmmaIn
     In   AU8tin,    %X88,   vhem
                            the main office 0s the
    Board of Pardon8 and PaPOle 18 b o a ted, l l l.n
           The 8a1m provl8lon vab oontalned in Ch. 6, 5. B. no.
427, Aots Regular Sestilon46th I&glrlatum (1939). But the8e
uem not general lavr. On th8 oontrary, they vem the regular
appropriation Aot8. It 18 vsll Mttled that only ~ovl8lon8,
rld8r8 and th8 like, gernuxneto the rpeolflo appFoxMatlOn8
r;ad4my be lnoorporated In the appropriation bill. At all
event8, the80 appropriation bill8 of long ego expired. 'phe
corresponding appropriation bill8 r0r the blennlum period8 0s
'41 and ‘43,  m8peotlvely, do not oontaln ruoh provl8lon.
          There 18, themfom,   no mqulmw3nt    0s lav rixing
the place of m8ldenoe of th8 member8 of the Board OS Pavdonr,
neither I8 there any provision firing the plaae vhere the mom-
hers shall keep their prln~lpl Office, hold their mtmtIng8 sad
hearings, or mgulatlon In thew rerpeotr vhatsoever.

          2.   Thi8 que8tion ahould be ansvemd in the negative.
Eoc. 11 o? Artlole IV 0s the Conrtltutlon vest8 in the Governor
Fever to 1138~8 olemsnoles a8 fOiiOV8:
           "In all orlmlnal oa8e8 8roept trearon and
     Impeachment, the Oovornor 8hall have pwer, af-
     ter oonvlotlon, on the Vrlttin 8igned moonmwi-
     datlon and advloe Of the Board Of Pardon8 and
     Parole8. or a majority thereof, to grant m-
     prieve8 and cc4smutatIon8 0s punl8hment 8nd par-
     dOn8; and under 8uoh rule8 a8 the LegirlatUm
     may presorlbe, azld upon the vrlttenmoonmwda-
     tlon and advloe 0s the majority 0s the Board 0s
     Pardon8 and P8role8, he shall have the powr to
     remit  fiIMt8and rorreiture8.”
          We (w advised by the Board, however, that It ha8
never iSSUed any prOClSDIatIOn,or made any order remitting
a fine or SorfeltUm, but ha8 made moommendatlons with m-
speot thereto to the Governor.
             3.     Article 3720 of the Revised Civil Statute8 says:
                                                                                   637


:ionorabloC. R. cavne88, page 4


               "Copier of the reoordr and filed papers
     0s   al     pub110 offioers md OU8todiPnr  0s
     record8      0s minute8 0s Bowd8, eta. u3d oourt8
   ' of thlr      State, oertlfled to under the hand
     and th8 8eal, if           them     b8   one, 0s thelavful
     p08f#880~      Of   SUoh     3~100~48,    8h8U   b0   dmittOd
     as evidence in all oa8e8 where the moords
     themwlvel would be adml88lble. l l l."
          Momover, it is a sound pub110 policy that the reo~rdr,
nlnute8, Faper8 8nd instrument8 oontained In the files and ar-
chives 0s all public Office8 8hould be open to the lnspeotlon 0s
any lntemrrtod Party, 8ubjeot only to suoh privilege8 a8 the
Legislature nay ln the interest OS the 8azsspub110 polloy de-
clare, and eubjeot further, 0s course, to the limitation that no
inspection should be permitted that would Interfern with the
ordinary reasonable oonduot of the affairs of the offloe or de-
prtnent .
               We thqmfore       en8ver thla quertlon         a8 fOiiOV8t    Any   per-
son having an intern& in the matter vould have the right, upon
Cemand , at any reasonable tims, 8nd in a maaonable way, to ln-
qect such h18tOrIe8 and reoordr a8 you mention, and to have oer-
tifled COpit' themof, ii the OU8tOd18li  18 Vil1ix t0 SUpply them.

          4. The Manager or the Prison SySteli! 18 vested with
broad Rovers Revleed Civil Statute8, Vernon'8 Codlfloatlon,
Article 61666 I the Board being authorized to delegate to him
authority to mansge the affsir8 0s the Prison Syrtem, 8ubjeot
to it8 oontrol and 8up8rvlrlon. Th18 paver extends to pm-
scribing “ma8onable   rule8 and regulation8 governing the humane
treatment, training and dlsolpllng of prl8oner8”,   and the like.
          Article 6166~2, of the above statute,                      1s even mom ln-
formative at this point. It 18 a8 fOiiOU8t
          "The Governor, and all member8 of the Exeoutlve
     and Judicial dspsFtm43nt80s the State aad nmfb0r8 0s
     the Legislature shall be admitted into the prisons,
     camps and other place8 wham prisoners are kept or
     worked, at all proper hour8, for the purpose of ob-
     serving the oonduct thereof, and may hold conversa-
     tion vltb the oonvlcts apart rram all prison OffiC88.
                                  635
32aeable c. li.CIVrn88,   *   5
                                                                         639
Xonorable C. H. caVW88r   pag8 6




           We knov 0s no deOi8iOA holding that the ooveaaos
would h a w th ep o wr to ret l8lde a proolaEatloA revoking a
pior ootiltion&l pardon. The moooatlon by the Oove~aor
:rouldoperat8 a8 a full aad fita dispo8itiOA 0s the qUO8tiOA
of olemenoy by the Govermr, aad leave the mat-       a8 thou&
no suoh application had been We     vhatlroever.Kcimover, ve
are Qdvlsttdby the Governor~8 0rrioe that it   has not  beea
his praatloe la any ea8e to set aside a revooatlon prevlou8ly
iaaued but that he ha8 treated the matte3 a8 048 of original
cognleeao~by theBoard        upon aa oxQlaal  lpplloatlon for
clemenoy. The quoted laaguag8 should be ellmlnated.
           6. You' Sixth requ8st 18 80 broad md 80 ab8tZaOt
that we vi11 not, in the oour8e 0s a legal oplnlo~, undertsh
to COnrp118 the FniOl'ttWtiOll
                            Otihd for. we SW      be G&i,
I:owever, to anttvcrany specirio question that may 8rlse at
ay time.
                                        Very   truly   yours,

                                   ATTORRRX GRlCMUL OF -a,


                                   -.
                                                        Oold S&ir    d
                     -                                   AIsi8tPnt